               Case 20-11835-JTD        Doc 164     Filed 08/12/20     Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                          §
                                                §    Chapter 11
Global Eagle Entertainment, Inc., et al.,       §
                                                §    Case No. 20-11835 (JTD)
         Debtors.                               §
                                                §    (Jointly Administered)

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES
                           AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the below attorneys hereby appear in the above-

captioned cases (the “Cases”) pursuant to 11 U.S.C. §§ 102(1) and 342 and Rules 2002 and 9010

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) as counsel for and on

behalf of U.S. Bank National Association, as Indenture Trustee for the 2.75% Convertible Senior

Unsecured Notes Due February 2035 (“U.S. Bank”), and hereby request, pursuant to Bankruptcy

Rules 2002, 3017(a), 4001, 6006(c), 9007, 9010 and 9013, and 11 U.S.C.§§ 102(1) and 342, that

all notices given or required to be given in the Cases and copies of all papers or pleadings served

or required to be served in the Cases be given to and served upon the undersigned at the

following:

                                        Shanti M. Katona
                                        POLSINELLI PC
                                222 Delaware Avenue, Suite 1101
                                     Wilmington, DE 19801
                                    Telephone: 302-252-0924
                                    Facsimile: 302-252-0921
                                 Email: skatona@polsinelli.com

                                      Peter R. Morrison
                             SQUIRE PATTON BOGGS (US) LLP
                                       4900 Key Tower
                                    Cleveland, OH 44114
                                  Telephone: 216-479-8712
                                  Facsimile: 4160479-8780
                             Email: peter.morrison@squirepb.com



74456363.1
              Case 20-11835-JTD         Doc 164     Filed 08/12/20     Page 2 of 4




                                      Jeffrey N. Rothleder
                             SQUIRE PATTON BOGGS (US) LLP
                                       2550 M Street, NW
                                     Washington, DC 20037
                                   Telephone: 202-457-6000
                                    Facsimile: 202-457-6315
                             Email: jeffrey.rothleder@squirepb.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in the Bankruptcy Rules and the Local Bankruptcy Rules for this

District, but also includes, without limitation, orders, and notices of any application, motion,

petition, pleading, schedule, plan, disclosure statement, request, complaint, demand, answer,

reply, whether formal or informal, written or oral, and whether transmitted or conveyed by mail,

facsimile, hand delivery, electronic mail, overnight courier, telephone, telegraphs, telex or

otherwise, that affect the above-captioned debtors (the “Debtors”) or the property of the Debtors.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers shall not be deemed a waiver of U.S. Bank’s rights (i) to have final orders in

noncore matters entered only after de novo review by a District Court Judge, (ii) to trial by jury

in any proceeding so triable in the Cases or any case, controversy, or proceeding related to the

Cases, (iii) to have the District Court withdraw the reference in any matter subject to the

mandatory or discretionary withdrawal, or (iv) to any other rights, claims, action, defenses

setoffs or recoupments, under agreements, in law or in equity, or otherwise, to which U.S. Bank

is or may be entitled, all of which rights, claims, actions, defenses, setoffs and recoupments U.S.

Bank expressly reserves.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers does not constitute an agreement to accept service of initial process under Rule




                                                2
74456363.1
             Case 20-11835-JTD       Doc 164      Filed 08/12/20   Page 3 of 4




4 of the Federal Rules of Civil Procedure or Bankruptcy Rule 7004, nor shall it result in the

undersigned counsel being deemed the agent of U.S. Bank for such purposes.

Dated: August 12, 2020                       POLSINELLI PC

                                             /s/ Shanti M. Katona               k
                                             Shanti M. Katona (Del. Bar No. 5352)
                                             222 Delaware Avenue, Suite 1101
                                             Wilmington, DE 19801
                                             Telephone: 302-252-0924
                                             Facsimile: 302-252-0921
                                             Email: skatona@polsinelli.com

                                             -and-

                                             SQUIRE PATTON BOGGS (US) LLP
                                             Peter R. Morrison
                                             4900 Key Tower
                                             Cleveland, OH 44114
                                             Telephone: 216-479-8712
                                             Facsimile: 4160479-8780
                                             Email: peter.morrison@squirepb.com

                                             Counsel for U.S. Bank National Association,
                                             as Indenture Trustee for the 2.75%
                                             Convertible Senior Unsecured Notes Due
                                             February 2035




                                              3
74456363.1
              Case 20-11835-JTD        Doc 164    Filed 08/12/20     Page 4 of 4




                               CERTIFICATE OF SERVICE
        I hereby certify that on August 12, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will serve notice on all parties registered
to receive notice in these cases.

                                                   /s/ Shanti M. Katona
                                                   Shanti M. Katona (Del. Bar No. 5352)




74456363.1
